L. CHARLES WRIGHT, Retired Appellate Judge.
This case is almost factually identical with Sorrell v. Johnson, 690 So.2d 1210 (Ala.Civ. App.1996). Doris Lucy and various other Mobile County juvenile probation officers (hereinafter collectively referred to as “Lucy”) filed a petition for a writ of a mandamus and a complaint for a declaratory judgment. Lucy requested the trial court to declare that the Mobile County Commission, the Mobile County Personnel Board, and the Mobile County Commissioners were required by § 44-1-26, Ala.Code 1975, as amended, to increase the salaries of juvenile probation officers. Lucy also requested the trial court to issue a writ of mandamus compelling the County Commission and the Board to increase the juvenile probation officers’ salaries.
The County Commission and the Board filed a motion for a summary judgment. Following argument of counsel, the trial court entered a judgment in favor of the County Commission and the Board on the authority of Sorrell, supra, wherein this court held that § 44-1-26 did not mandate a salary increase for all juvenile probation officers.
Lucy appeals. We affirm the judgment of the trial court on the authority of Sorrell, supra.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status *30as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
AFFIRMED.
All the judges concur.